Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 12/23/2022 has been received and claims 21-42 are pending.

Election/Restrictions
Claims 22-24 and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 31, it is not clear whether “a first connection pipe” and “a second connection pipe” are same as the fifth channel and the sixth channel, or are attempting to set forth another/additional channels/pipes such as 118 to enable connection to a fragrance container.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meltzer (20020080601).
Meltzer (‘601) discloses an electronic candle device (1), comprising: 
a shell (5, 9); 
a flame element (3, 4) protruding through the shell (5, 9) (see Figures 1-2); 
a scent chamber (i.e. within 5) including a first channel (one of 7), a second channel (one of 8), a third channel (the other one of 8), and a fourth channel (one of 7) (see Figure 1), and 
an air accelerator (6) comprising a fan configured to accelerate a speed of air through the scent chamber (i.e. within 5), 
wherein the first channel (one of 7) of the scent chamber (i.e. within 5) is positioned to direct the air to exit the scent chamber (i.e. within 5) (see Figure 1), 
wherein the second channel (one of 8) of the scent chamber (i.e. within 5) is positioned to be capable of drawing a fragrance material in a liquid form (e.x.: as a mist or atomized or droplet form) into the scent chamber (i.e. within 5) (see Figure 1), 
wherein the third channel (the other one of 8) of the scent chamber (i.e. within 5) is coupled to the air accelerator (6) to allow the air to enter the scent chamber (i.e. within 5) (see Figure 1), and 
wherein the fourth channel (one of 7) of the scent chamber (i.e. within 5) is capable to direct a fragrance material to reach an external environment of the electronic candle device (1) (see Figure 1).

Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,302,263 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 26-30, 34 and 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Specifically, as to applicant’s argument in the last paragraph on p. 6 of Remarks, examiner disagrees and points out that claim 31 is dependent on claims 26 and 29 where claim 26 sets forth that the fifth channel and the sixth channel are coupled to the first channel and second channel, respectively, and that the disclosure pointed out by applicant is directed to a different embodiment of Figures 7A-7B where the limitations of claims 26, 29 and 31 are directed to that in Figure 2C.
As to applicant’s arguments in p. 7 of Remarks in regards to Meltzer, examiner disagrees and points out that the arguments with respect to “scent”, “fragrance”, “fragrance material” are  recitations of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In particular, examiner indicates that there is no specific/particular structural feature set forth in claim 21 that is directed to or indicative of one or more scent/fragrance being present nor that the claim specifically includes/requires a scent/fragrance containing/handling structural component where the claim merely requires/sets forth a position of the second channel relative to scent chamber but does not specify how “a fragrance material in a liquid form” is drawn and it is unclear how such a position is only specific to a scent/fragrance device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799